Citation Nr: 0024620
Decision Date: 09/15/00	Archive Date: 11/03/00

Citation Nr: 0024620	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  90-27-957	)	DATE SEP 15, 2000
	)
RECONSIDERATION	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1968.  The appellant is the veteran's surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1989 RO decision which denied the 
appellant's claim of service connection for the cause of the 
veteran's death.  In May 1991, the Board remanded the 
appellant's claim to the RO for further development.  In 
October 1992, the Board denied the claim.  

In March 1994, the appellant's representative filed a motion 
for reconsideration with the Board; and in September 1994, 
the motion was granted.  On reconsideration, in February 
1996, before a panel of six Board members, the appellant's 
claim was again denied.  Thereafter, the appellant appealed 
to the U.S. Court of Veterans Appeals (now known as the U.S. 
Court of Appeals for Veterans Claims) (Court).  In a December 
1996 Order, the Court vacated the Board's February 1996 
decision and remanded the matter to the Board for 
readjudication.  In December 1997, the Board remanded the 
claim to the RO for further development.  The case was later 
returned to the Board. 


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on 
July [redacted] 1989; the immediate cause of death was listed as 
cryptococcal meningitis due to or as a consequence of 
acquired immune deficiency syndrome (AIDS); and there were no 
listed contributory causes of death. 

2.  At the time of his death, the veteran's service-connected 
PTSD was rated as 100 percent disabling, and service-
connected malaria was rated as non-compensable.
 
3.  Drug abuse to include the use of intravenous (IV) drugs, 
cryptococcal meningitis, and AIDS were first present after 
discharge and were unrelated to service or any service-
connected disabilities.
 
4.  The veteran's service-connected PTSD and/or his service-
connected malaria did not cause or worsen his cryptococcal 
meningitis or AIDS, nor did they cause or contribute to his 
death.


CONCLUSIONS OF LAW

1.  Drug abuse, cryptococcal meningitis, and/or AIDS were not 
incurred in or aggravated during active service nor were they 
proximately due to, the result of, or worsened by a service-
connected disability.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (1999).
 
2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from November 1966 to 
September 1968.  A review of his service personnel records 
shows that he was issued an Article 15 as a result of 
violating his Battalion Commander's orders by entering an 
off-limits area after hours.  There is no indication that the 
incident involved drug use.
 
A review of the veteran's service medical records does not 
reveal any complaints, findings, treatment, or diagnoses of 
drug abuse, cryptococcal meningitis, and/or AIDS during 
service. 

The veteran was hospitalized at a VA facility from November 
1968 to December 1968 for treatment of malaria.  He did not 
report having a drug problem at that time nor was a drug 
problem noted by the treating physicians.  

By a February 1969 rating decision, the veteran was granted 
service connection for malaria.  

The veteran was hospitalized at a VA facility in March 1969 
for treatment of malaria symptomatology.  Drug abuse was not 
indicated.

In April 1969, the veteran was afforded a VA compensation 
examination.  He did not complain of a drug problem at that 
time nor was a drug problem noted by the examiners. 

A certificate of marriage registration shows that the veteran 
and the appellant were married in June 1970.

In February 1976, the RO received a letter from the veteran 
in which he requested legal assistance from the VA because he 
had been arrested for the sale of drugs.  He maintained that 
he had not in fact sold drugs, but had been standing near 
people who were engaged in that activity.
 
From April 1981 to May 1981, the veteran was hospitalized at 
a VA facility for treatment of bacterial endocarditis.  At 
that time, the examiner noted that the veteran had more than 
a 10 year history of IV drug use and was attending a 
methadone program.  He denied that he shared needles, but 
admitted to reusing them. 

The veteran underwent a VA compensation examination in 
November 1981, during which it was noted that he had needle 
marks on both elbows.  He reported he had a history of drug 
abuse, but had stopped using drugs earlier that year.  

At a VA psychiatric examination in February 1986, the veteran 
reported he had served in Vietnam.  His reentry to civilian 
life was described by the examiner as problematic and it was 
noted that he became involved in taking drugs.  He indicated 
he had used heroin, cocaine, and methadone but had been drug-
free since 1981.  The diagnosis was PTSD.  In an April 1986 
record, the examiner provided additional findings regarding 
the veteran's condition.  Specifically, he opined that 
following the veteran's return from Vietnam, the veteran 
experienced feelings of alienation from society, became 
distrustful of people, lost his interests, and indulged in 
the escape mechanism of multiple drug abuse.  The examiner 
again diagnosed the veteran as having PTSD.

By an April 1986 RO decision, service connection for PTSD was 
granted, and a 30 percent evaluation was assigned.
 
In February 1988, the veteran was afforded a VA psychiatric 
compensation examination.  During the examination, he 
reported he had served in Vietnam and had been exposed to 
many stresses, including the loss of close friends.  
Following his discharge from service, he indicated he abused 
heroin and cocaine.  He said he stopped using illicit drugs 
in 1981.  The diagnosis was chronic PTSD. 

VA treatment records dated in 1988 reflect that the veteran 
received treatment for PTSD and reflect that the veteran 
indicated he had not used drugs since 1981.

In December 1988, the veteran was hospitalized at a VA 
facility.  At that time, the veteran was awaiting results of 
human immunodeficiency virus (HIV) testing for AIDS.  It was 
noted he had been a drug abuser until 1981.  In a subsequent 
VA hospitalization report (dated from December 1988 to 
January 1989) it was noted that the veteran had been 
diagnosed as being HIV positive.  At that time, the veteran 
reported that he stopped IV drug use in 1981, but admitted 
that he still snorted cocaine.  He said he usually used clean 
needles but occasionally went to "shooting galleries."  The 
diagnosis was status-post cryptococcal meningitis and 
phlebitis.
 
By a February 1989 RO decision, the veteran was granted an 
increased rating, to 100 percent, for PTSD, effective June 9, 
1988.  This rating remained in effect until his death.  For 
the period preceding June 9, 1988, the RO assigned a 30 
percent rating.

A May 1989 VA clinical record noted that the veteran had 
AIDS, and cryptococcal meningitis, among other conditions.  
Subsequently dated medical records show continued treatment 
by VA for cryptococcal meningitis, AIDS, and complications of 
AIDS, until his death. 

The veteran's death certificate shows that he died on July [redacted] 
1989.  The listed cause of death was cryptococcal meningitis 
due to AIDS.  There were no listed significant conditions 
contributing to death. 

A July 1989 autopsy report reflects that the veteran's past 
medical history was positive for AIDS acquired through IV 
drug abuse.  It was noted that he had been diagnosed during a 
December 1988 hospital admission for cryptococcal meningitis.  
(The autopsy confirmed the veteran's cause of death as 
reflected on his death certificate.)

In August 1989, the appellant filed a claim of service 
connection for the cause of the veteran's death.  She said 
both drug use and PTSD contributed to the veteran's cause of 
death.  She also related that he began using drugs while in 
Vietnam.

In a March 1990 statement, the veteran's mother indicated 
that prior to his draft into the military the veteran was 
well-behaved and at peace with himself.  Following his return 
from Vietnam, she said, she noticed that the veteran had 
changed.  She said he was unable to sleep and was very 
restless.  She said she soon discovered that he was addicted 
to drugs.  Reportedly, the veteran later confessed to her 
that drugs were supplied to soldiers in Vietnam, to help them 
fight better.  She said she believed that his drug dependence 
and his Vietnam experience killed him. 

In an April 1990 statement, the veteran's sister indicated 
that after the veteran returned from Vietnam he was 
emotionally and physically destroyed.  She said the veteran 
had confessed, on his death bed, that soldiers were offered 
drugs to maintain their spirits and bravery.  She concluded 
that the veteran's dependence on drugs was the result of his 
Vietnam service. 

In an April 1990 statement, an acquaintance of the veteran's 
indicated that prior to the veteran's entry into the armed 
forces he was never involved in taking hard core drugs.  Up 
until his death, she said, the veteran used drugs to help 
ease the mental anguish caused by his Vietnam service.  She 
opined that the veteran's drug dependence was attributable to 
his Vietnam service and nothing else.

In a March 1992 statement, the appellant indicated that 
statements, from the veterans' mother, sister, and long-time 
friend, all reflected that the veteran did not have a drug 
problem prior to his induction in the military.  She related 
that, in general, veterans who had problems with drugs could 
be charged with an Article 15.  She also related that drug 
use was prevalent during the Vietnam war. 

In March 1992, the RO received generic literature with regard 
to stress related disorders and drug use in the military.

In March 1995, an independent medical examiner (IME), in the 
field of psychiatry, reviewed the entire claims folder, 
including periodical articles submitted by the appellant 
regarding veterans and drug use in the military.  The IME 
noted that those articles generally addressed drug problems 
in the military and did not specifically relate to the 
veteran.  Lay evidence was also reviewed, by the IME, which 
suggested that drugs were supplied to soldiers in Vietnam to 
help them fight better; the IME pointed out, however, that 
there was no evidence documenting any provision of drugs to 
the veteran during his Vietnam service.  The IME reviewed the 
veteran's service medical records and concluded that there 
was no evidence whatsoever of drug abuse during his period of 
service.  Post-service records were also reviewed.  The IME 
noted that the veteran suffered from severe drug abuse after 
service.  He further noted that the veteran's death from AIDS 
was directly linked to his IV drug abuse.  It was also noted 
that the veteran suffered from PTSD but that such did not 
have an effect upon his drug abuse.  The IME indicated that 
studies had shown that individuals who abused drugs or 
alcohol were at an increased risk to develop PTSD.  Studies 
did not show the opposite: that individuals with PTSD were at 
an increased risk to abuse alcohol and drugs.  In conclusion, 
the IME stated that he found no relationship between the 
veteran's drug abuse and PTSD and therefore no relationship 
between PTSD and the veteran's death from AIDS.  The IME 
noted that although the two disorders interacted with each 
other, the veteran's PTSD did not cause his drug abuse 
problems which led to his death.

In a June 1998 letter to a United States Senator, a friend of 
the appellant indicated that research showed that PTSD caused 
substance abuse.  In the veteran's case, she noted that his 
friends and family all believed that he did not use drugs 
prior to his entry into service.  Further, she noted that the 
government had supplied drugs to servicemen in order to keep 
their morale up.  

In August 1999, the Board requested an IME opinion.  In a 
September 1999 statement, the IME responded, indicating that 
he had performed an independent medical (psychiatric) review 
of the appellant's case.  He said he had reviewed the claims 
file and Title 38 of the C.F.R., among other things.  He 
stated that the fourth edition of the Diagnostic and 
Statistical Manual (DSM-IV) indicated that substance-related 
disorders can be increased in individuals with PTSD but that 
there was no basis in established medical reasoning to 
presume a causal connection.  With specific regard to the 
appellant's case, the IME opined that, within a reasonable 
degree of medical probability, the veteran's cause of death 
was not service-connected.  He indicated that it was 
impossible to presume a proximate relationship between the 
veteran's PTSD and cryptococcal meningitis. 

In March 2000, the Board requested clarification of the 
September 1999 IME opinion (discussed above).  Specifically, 
the Board inquired as to whether it was at least as likely as 
not that the veteran's substance abuse increased in severity 
as a result of his service-connected PTSD.  Later that month, 
the IME responded to the Board's query.  It was concluded 
that it was not likely or was the least likely possibility 
that the veteran's substance abuse increased in severity as a 
result of his service-connected PTSD.  The IME also 
reiterated that there was no basis in established medical 
reasoning to presume that there was a causal connection 
between PTSD and/or substance abuse, and death by meningitis.  
It was pointed out that "Cryptoccocal meningitis, both 
temporally or in the chain of physical causality, neither 
lies near -- much less very near or immediately adjacent to  
-- nor is an etiogenic effect produced by PTSD." 


II.  Legal Analysis  

The threshold question to be answered is whether the 
appellant has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A well-
grounded claim is defined as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Although the 
claim need not be conclusive, the statute [§ 5107] provides 
that [the claim] must be accompanied by evidence" in order to 
be considered well-grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  

In the instant case, the appellant contends, among other 
things, that the veteran's service-connected PTSD caused his 
IV drug abuse that resulted in AIDS and caused his death.  It 
is noted that the veteran died on July [redacted] 1989, and his cause 
of death, as indicated on the death certificate, was 
cryptococcal meningitis due to or as a consequence of AIDS.  
Notably, an April 1986 VA medical record is somewhat 
suggestive of a causal relationship between the veteran's 
service-connected PTSD and his abuse of drugs; and a July 
1989 autopsy report clearly states that the veteran's IV drug 
abuse resulted in his contraction of AIDS.  Based on the 
aforementioned evidence, it is reasonable to find plausible 
the appellant's contention (noted above).  Her claim of 
service connection for the cause of the veteran's death is 
well grounded.

As the appellant's claim has been deemed well grounded, the 
merits of her claim may be discussed.  In this regard, it is 
noted that in a claim of service connection for the cause of 
the veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. 
Gober, 10 Vet. App. 352 (1997).  In short, evidence must be 
presented showing that a service-connected disability is 
either the principal or contributory cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  Id.  A contributory cause of 
death must be causally connected to the death and must have 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the 
production of death."  Id. 

Again, it is pointed out that the appellant's principal 
argument is that service connection for the cause of the 
veteran's death (AIDS) is warranted as such was caused by his 
IV drug abuse.  She variously argues that service connection 
is warranted for drug abuse as such began in service and/or 
was caused by service-connected PTSD. 

As the appellant's claim of service connection for the cause 
of the veteran's death was pending when revisions were made 
in the law pertaining to abuse of alcohol and drugs, she is 
entitled to the version of the law more favorable to her.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  

Pertinent legal authority, applicable to claims filed prior 
to November 1, 1990, including that of the appellant, 
provided that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service, while in the line of duty and not the 
result of the veteran's own willful misconduct.  38 U.S.C.A. 
§ 1110.  VA regulations specifically provide that the 
isolated and infrequent use of drugs by itself will not be 
considered willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.

It is noted that current law, applicable to claims filed on 
or after November 1, 1990, provides that a disease or injury 
will not be deemed to have been incurred in the line of duty 
if it is the result of the veteran's willful misconduct or 
abuse of alcohol or drugs during service.  38 U.S.C.A. 
§ 1110.  In short, direct service connection for disability 
due to drug or alcohol abuse is precluded. 

Addressing the appellant's first contention, that the 
veteran's drug abuse began in service, it is noted that his 
service medical records are entirely silent for any drug use.  
While the veteran was issued an Article 15 during active 
duty, as a result of violating orders, the service records do 
not link the event to drug use.  The first indication in the 
claims file that is somewhat suggestive of drug involvement 
is a statement of the veteran, made in February 1976, more 
than seven years after his service discharge.  In this 
statement, the veteran indicated that he had just been 
arrested for the sale of drugs and requested VA's legal 
assistance in this regard.  Thereafter, in the early 1980s, 
while receiving medical treatment for various conditions, the 
veteran began reporting a history of drug abuse.  He 
consistently asserted that his drug use began after his 
release from active duty and ended around 1981.  The veteran 
never once indicated that he used drugs during service. 

The statements of the appellant, and the veteran's relatives 
and friend are acknowledged and are to the effect that he had 
not used drugs prior to service but began in service.  They 
assert that the veteran had confessed to them that he had 
been provided drugs by the government during his period of 
active duty in Vietnam.  Additionally, the appellant 
specifically noted that the veteran's drug use in service is 
evinced by his receipt of an Article 15.  The aforementioned 
statements are not corroborated by evidence in the record.  
In this regard, it is again noted that his service medical 
records reflect no evidence of any type of drug use, casual 
or chronic, during active duty.  While he was indeed issued 
an Article 15 there is no evidence which suggests that such 
involved drugs.

Regarding the question of the veteran's use of drugs in 
service, the critical items of evidence are the veteran's 
statements and those of his friends and family.  The 
veteran's own assertions, in the record, show that his drug 
use began following his release from active duty.  On the 
other hand, the statements of the veteran's friends and 
family are to the effect that he began to use drugs in 
service.  Because the veteran was in the best position to 
know about his actions in service, and because, while seeking 
medical assistance from VA after service, the veteran had no 
reason to misrepresent his drug history, the veteran's 
statements are compelling.  In contrast, the statements of 
the veteran's friends and family are not based on direct 
observation of the veteran in service, and the friends and 
family may well be motivated by a desire to support the 
survivors' claims for benefits.  For these reasons, the Board 
concludes that the clear preponderance of the evidence 
supports a finding of fact that the veteran's drug abuse 
began after service.  Thus, pursuant to either the new or old 
law, it is concluded that the veteran would not be entitled 
to direct service connection for drug abuse.  

Alternatively, the appellant argues that the veteran's drug 
abuse should be service-connected as it is attributable to 
his service-connected PTSD; this theory is basically one of 
secondary service connection.  

Pertinent legal authority provides that secondary service 
connection will be granted when a disability is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Additionally, secondary 
service connection may be established for additional 
disability resulting from aggravation by a service-connected 
condition.  Allen v. Brown, 8 Vet. App. 374 (1995). 

Under either the new or old law, service connection for drug 
abuse as secondary to a service-connected disability is 
permissible.  However, under the new law, where a service-
connected disability caused substance abuse, payment of 
compensation benefits to the veteran is impermissible.  See 
Barela v. West, 11 Vet. App. 280 (1998).  In July 1999, VA's 
General Counsel held that payment of DIC benefits is, 
however, permissible and not affected by the prohibition of 
the payment of disability compensation for substance-abuse 
disabilities.  VAOPGCPREC 7-99 (June 9, 1999).  Specifically, 
VA may award DIC benefits to a veteran's surviving spouse 
based on either the veteran's death from a substance-abuse 
disability secondarily service connected under 38 C.F.R. 
§ 3.310(a) or based on a veteran's death while in receipt of 
or entitled to receive compensation for a substance-abuse 
disability secondarily service connected under section 
3.310(a) and continuously rated totally disabling for an 
extended period immediately preceding death.  VAOPGCPREC 7-99 
(June 9, 1999).

There are several opinions on file which address the 
relationship between the veteran's drug abuse and his 
service-connected PTSD.  In an April 1986 opinion, a VA 
examiner, diagnosed the veteran as having PTSD and pointed 
out that following his release from active duty he felt 
alienated and distrustful and used drugs as an escape 
mechanism.  Notably, the VA examiner never expressly stated 
that the veteran's drug abuse was attributable to PTSD.  

In March 1995, an IME, who is a specialist in the field of 
psychiatry, plainly concluded that there was no causal 
relationship between the veteran's service-connected PTSD and 
his drug abuse.  Additionally, it was pointed out that, in 
general, studies did not reflect that individuals who have 
PTSD are at an increased risk to abuse alcohol or drugs.  In 
September 1999 and March 2000, another IME, who is also a 
psychiatrist, reviewed the veteran's case.  Thereafter, it 
was opined that there was no basis in established medical 
reasoning to generally presume a causal connection between 
PTSD and drug abuse.  38 C.F.R. § 3.310.  Specifically, in 
March 2000, it was opined that it was not likely or was the 
least likely possibility that the veteran's substance abuse 
increased in severity as a result of his service-connected 
PTSD.  In sum, the IMEs who have reviewed the medical 
evidence in this case have determined that the veteran's drug 
abuse was not caused by service-connected PTSD and was not 
aggravated by such.  38 C.F.R. § 3.310; Allen, supra.

Given the equivocal nature of one VA examiner's opinion and 
the strong and explicit language of the IME opinions rendered 
in 1995, 1999, and 2000, which, again, is to the effect that 
service-connected PTSD neither caused nor aggravated his drug 
abuse, it must be concluded that there is no causal 
relationship between service-connected PTSD and drug abuse.  
As such, under either the new or old law, secondary service 
connection for drug abuse is not warranted.  Further, it is 
noted that, under the new law, while payment of compensation 
benefits for substance abuse disabilities caused by service-
connected conditions is not permissible, payment of DIC 
benefits is.  Nevertheless, as there is no objective medical 
evidence showing that the veteran's PTSD caused or worsened 
his drug abuse, the preponderance of the evidence is against 
the appellant's claim for DIC benefits.

Further, while the appellant and others have opined that the 
veteran used drugs as a means of "medicating" his PTSD, 
this opinion is unsupported by the medical evidence.  Unlike 
the IMEs, the aforementioned individuals do not have the 
requisite expertise to render a competent opinion regarding 
the cause of the veteran's drug abuse; as such, their 
opinions have little probative value.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Although there is some evidence which shows that the 
veteran's causes of death, meningitis and AIDS, were caused 
by drug abuse, there is no competent evidence that shows drug 
abuse had its inception in service or is etiologically 
related to any of his service-connected disabilities.  In 
sum, service connection for the cause of the veteran's death 
based on either direct or secondary service connection of 
drug abuse is not warranted.

The Board will now discuss whether service connection is 
warranted for either cryptococcal meningitis or AIDS--the 
conditions listed on the veteran's death certificate.  A 
review of the veteran's service medical records does not 
reflect any evidence indicative of cryptococcal meningitis 
and AIDS during active duty.  Rather, the record shows that 
such conditions developed years after his service discharge.  
Additionally, there is no medical evidence on file which 
suggests that the conditions had their onset during service, 
and the appellant does not contend otherwise.  Based on the 
foregoing, it must be concluded that direct service 
connection is not warranted for cryptococcal meningitis or 
AIDS as neither was incurred in or aggravated during service.  

With regard to the matter of secondary service connection, it 
is noted that there is no medical evidence showing that 
either of his service-connected disabilities, malaria or 
PTSD, caused or aggravated either cryptococcal meningitis or 
AIDS.  In this regard it is noted that a March 1995 IME 
opinion reflects that there was no relationship between his 
service-connected PTSD and his death from AIDS.  In opinions 
rendered in September 1999 and March 2000, another IME 
concluded that there was no etiological relationship between 
PTSD and cryptococcal meningitis.  Notably, there is no 
competent medical evidence to the contrary of the 
aforementioned opinions.  As such, it must be concluded that 
service connection for the cause of the veteran's death based 
on either direct or secondary service connection of 
cryptococcal meningitis or AIDS is not warranted.

Now, the Board will address the matter of whether any of the 
veteran's established service-connected disabilities caused 
his death.  At the time of his death, service connection was 
in effect for two disabilities, malaria and PTSD.  With 
respect to malaria, it is noted that such was not listed on 
the veteran's death certificate as either the immediate or 
contributory cause of death.  Further, there is absolutely no 
other medical evidence on file which depicts malaria as 
either the immediate or contributory cause of the veteran's 
death.  With respect to PTSD, it is noted that there is no 
evidence on file showing that such was the principal or 
immediate cause of death, and the appellant does not contend 
otherwise.  Additionally, there is no evidence on file 
showing that PTSD was a contributory cause of the veteran's 
death.  In this regard, it is noted that there is no medical 
evidence on file, which shows that the veteran's service-
connected PTSD "contributed substantially or materially," 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  Again, it is noted that IME opinions rendered in 
1995, 1999, and 2000 generally discount a proximate 
relationship between the veteran's service-connected PTSD and 
his drug abuse, cryptococcal meningitis, and AIDS.  In sum, 
it must be concluded that service connection for the cause of 
the veteran's death, as a result of service-connected malaria 
or PTSD, is not warranted.

As the preponderance of the evidence is against the 
appellant's claim of service connection for the cause of the 
veteran's death, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for the cause of the veteran's death is 
denied.


______________________________            
_____________________________
	STEPHEN L. WILKINS	D. C. SPICKLER
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
N. R. ROBIN
Member, Board of Veterans' Appeals



			
	BARBARA B. COPELAND	F. JUDGE FLOWERS
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals




		
	G. H. SHUFELT
Member, Board of Veterans' Appeals

 



Citation NR: 9604632	
Decision Date: 02/26/96		Archive Date: 03/08/96
DOCKET NO.  90-27 957	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Syracuse, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Connolly, Associate Counsel



INTRODUCTION

The veteran had active service from November 1966 to 
September 1968.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1989, rating 
decision of the Syracuse, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The notice of 
disagreement was received in October 1989.  The statement of 
the case was sent to the appellant in January 1990.  The 
substantive appeal was received in March 1990.  In a May 1991 
decision, the Board remanded this case to the RO for further 
development.

In an October 1992 decision, the Board denied the appellants 
claim for entitlement to service connection for the cause of 
the veterans death.  The appellant filed a motion for 
reconsideration of the October 1992 Board decision which was 
received in March 1994.  In September 1994, reconsideration 
of the October 1992 decision was authorized pursuant to 
38 U.S.C.A. § 7103(b) (West 1991).  The case is now before an 
expanded reconsideration section of the Board.  This decision 
by the reconsideration section replaces the Board decision of 
October 1992.  

The Board requested a medical opinion from an independent 
medical expert (IME) in February 1995.  The IME's opinion was 
received in March 1995.  The case is now ready for appellate 
review.  

The Board will proceed as though the October 1992 Board 
decision had never been entered, employing the same standard 
of review and considering the same evidence that would be 
appropriate for a section of the Board initially reviewing 
the appeal.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the veterans death was a direct 
result of his drug use in service.  Specifically, the 
appellant maintains that the veteran developed a drug 
addiction during service which led to his use of intravenous 
drugs to include cocaine and heroin.  Alternatively, the 
appellant asserts that the veteran developed a drug addiction 
secondary to his service-connected post-traumatic disorder 
(PTSD) since he self-medicated his PTSD with drugs.  In 
either case, she asserts that the veteran contracted the 
Acquired Immune Deficiency Syndrome (AIDS) virus through the 
use of unclean needles in conjunction with his drug habit.  
She further asserts that AIDS was the precipitating factor in 
his death from cryptococcal meningitis.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991), has reviewed and considered all of the 
evidence and material of record in the veteran's claims file.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death.





FINDINGS OF FACT

1.  The cause of the veteran's death on July [redacted] 1989, as 
listed on the death certificate, was cryptococcal meningitis 
due to AIDS, with no significant conditions contributing to 
death.  The veteran was 41 years of age at the time of death.  

2.  At the time of death, the veteran was service connected 
for PTSD, rated as 100 percent disabling, and for malaria 
which was assigned a non-compensable rating.

3.  Drug abuse to include the use of intravenous drugs, 
cryptococcal meningitis, and AIDS were first present after 
discharge and were unrelated to service.  

4.  The veteran's service-connected PTSD and/or his service-
connected malaria did not cause his death from cryptococcal 
meningitis due to AIDS, nor did they contribute to his death.  


CONCLUSIONS OF LAW

1.  Drug abuse, cryptococcal meningitis and/or AIDS were not 
incurred in or aggravated during active service nor were they 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1310 (West 1991); 38 C.F.R. 
§§ 3.310(a), 3.303, 3.304 (1994).  

2.  A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1994).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The first question that must be addressed is whether the 
appellants claim is well grounded within the meaning of 38 
U.S.C.A. § 5107 (a) (West 1991).  For a claim to be well 
grounded, it must be supported by sufficient evidence to 
demonstrate that it is a plausible claim, that is, one which 
is meritorious on its own or capable of substantiation.  The 
claim need not be conclusive but only possible to satisfy the 
initial burden.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
In cases in which it is contended that a service-connected 
disability caused another disability there must be competent 
medical evidence of a causal relationship between the two 
disabilities.  Jones (Wayne L.) v. Brown, 7 Vet.App. 134 
(1994).

In this case the appellants contentions include an assertion 
that the veterans service-connected PTSD caused the 
intravenous drug use that resulted in AIDS and caused his 
death.  The record shows that, at the time the veteran died, 
his service-connected PTSD was rated 100 percent disabling, 
and according to his death certificate, he died of 
cryptococcal meningitis due to AIDS.  VA hospital records 
reflect that, while the veteran was undergoing treatment for 
AIDS, a history of intravenous drug use was noted.  
Furthermore, the report of a VA psychiatric examination of 
April 1986 suggests, although not conclusively, a 
relationship between the veterans PTSD and his use of drugs.  
According to that examination report, the veteran served in 
combat, subsequently re-experienced his combat trauma, and 
after his return from Vietnam felt alienated from society and 
indulged in drugs as an escape mechanism.  Taking this record 
into account, it has been determined that the appellants 
claim is well grounded:  In view of the rating for the 
service-connected PTSD, the fact that AIDS was reported as a 
cause of death, and the competent psychiatric evidence 
referring to both PTSD and the veterans use of drugs, there 
is sufficient evidence to establish a plausible claim.


Although the claim initially presented by the appellant was 
plausible, or capable of substantiation, it was not 
conclusive.  Under the provisions of 38 U.S.C.A. § 5107(a) 
(West), the claim presented by the appellant imposed on VA a 
duty to assist the appellant in substantiating the claim.  
Accordingly, the Board has taken steps to develop the 
evidentiary record, including obtaining an opinion from an 
IME.

The cause of the veteran's death on July [redacted] 1989, as listed on 
the death certificate, was cryptococcal meningitis due to 
AIDS, with no significant conditions contributing to death.  
The veteran was 41 years of age at the time of death.  At the 
time of death, the veteran was service connected for PTSD, 
rated as 100 percent disabling, and for malaria which was 
assigned a non-compensable rating.

Historically, the veterans service medical records were 
negative for any complaints, findings, treatment, or diagnoses 
of drug abuse, cryptococcal meningitis, and/or AIDS during 
service.  The veteran was issued an Article 15 during service; 
however, those proceedings arose from an incident unrelated to 
the use of drugs.  Specifically, the veteran violated orders 
issued by his Battalion Commander by entering an off limits 
area after hours.  There was no reference to drugs in the 
report and the veteran was punished accordingly.

Following discharge, the veteran was hospitalized at a VA 
facility from November 1968 to December 1968 for 
symptomatology attributable to malaria.  The veteran did not 
report having a drug problem at that time nor was a drug 
problem noted by the treating physicians.  In a February 1969 
rating decision, the veteran was granted service connection 
for malaria.  In April 1969, the veteran was afforded a VA 
examination.  Again, the veteran did not report having a drug 
problem at that time nor was a drug problem noted by the 
examiner.  The veteran was hospitalized at a VA facility in 
March 1969 for malaria symptomatology.  Drug abuse was not 
indicated.  


In February 1976, a letter was received from the veteran in 
which he requested legal assistance from the VA because he had 
been arrested for the sale of drugs.  He maintained that he 
had not in fact sold drugs, but that he had been standing near 
people who were engaged in that activity.

From April 1981 to May 1981, the veteran was hospitalized at a 
VA facility for bacterial endocarditis.  At that time, the 
examiner noted that the veteran had more than a 10 year 
history of intravenous drug use and further noted that the 
veteran was attending a methadone program.  The veteran denied 
sharing needles, but admitted to reusing them.  The Board 
notes that this record indicates that, according to the 
veteran, he developed a drug habit in approximately 1971, 
which was approximately three years after discharge and two 
years after the record of his last VA hospitalization in 1969.  
In November 1981, the veteran was afforded another VA 
examination which indicated that the veteran had a history of 
drug abuse, but ceased using drugs earlier that year.  
Thereafter, the veteran was afforded a VA psychiatric 
examination in February 1986 which resulted in a diagnosis of 
PTSD.  During his evaluation, the veteran reported that he 
served in Vietnam.  He did not report that he had a drug 
problem at that time.  Rather, the veteran reported that he 
became involved in drugs sometime after he reentered civilian 
life and indicated that he used heroin, cocaine, and 
methadone. He reported that he had been drug-free since 1981.  
The veteran was subsequently granted service connection for 
PTSD in an April 1986 rating decision and was assigned a 30 
percent evaluation.

In February 1988, the veteran was afforded another VA 
psychiatric examination.  During the evaluation, the veteran 
reported that he stopped using illicit drugs in 1981.  He was 
subsequently treated at VA facilities on many occasions for 
symptomatology of PTSD.  Those records also indicated that the 
veteran consistently reported no drug use since 1981.  

In December 1988, the veteran was hospitalized at a VA 
facility.  At that time, the veteran was awaiting results of 
human immunodeficiency virus (HIV) testing for 

AIDS.  In a subsequent VA hospitalization report dated from 
December 1988 to January 1989, it was noted that the veteran 
had been diagnosed as being HIV positive.  At that time, the 
veteran reported that he stopped intravenous drug use in 1981, 
but admitted that he still snorted cocaine.  He indicated that 
when he had used intravenous drugs in shooting galleries, he 
had shared needles.  The current diagnosis was status post 
cryptococcal meningitis and phlebitis.

In a February 1989 rating decision, the veteran was granted an 
increased 100 percent evaluation for PTSD, and the 100 percent 
evaluation remained in effect until his death.

A subsequent May 1989 clinical record noted that the veteran 
had AIDS, cryptococcal meningitis, and renal tubular acidosis.  
Thereafter, the veteran continued to be treated by the VA for 
cryptococcal meningitis, AIDS, and complications of AIDS until 
his death.  The cause of the veteran's death on July [redacted] 1989, 
as listed on the death certificate, was cryptococcal 
meningitis due to AIDS, with no significant conditions 
contributing to death.  A July 1989 autopsy confirmed the 
cause of death.  

In support of her claim, the appellant has presented her own 
contentions.  The appellant asserts that the veteran did not 
have a drug problem before his service in Vietnam, that he 
developed a drug problem during service, and that he had a 
drug problem upon his discharge from service and thereafter.  
She relates that the veteran himself made those admissions.  
She further asserts that the veteran was demoted while in the 
military under an Article 15 which she asserts was due to drug 
use and, as such, supports her assertions that he was using 
drugs while in the military.  In further support of her claim, 
lay statements from three individuals were submitted which 
essentially reiterated the appellants assertions.  In 
addition, the appellant submitted articles from periodicals 
which essentially indicated that there were service members 
who abused alcohol and drugs.  Alternatively, the appellant 
contends that 

the veteran developed a drug addiction secondary to his 
service-connected PTSD.  That is, he self-medicated his PTSD 
with drugs.

In August 1992, the Board procured a medical opinion by a 
Board advisor.  However, in light of Austin v. Brown, 6 
Vet.App. 547, 551 (1993) and since the opinion does not 
support the appellants claim, the Board will not rely upon 
that opinion.  

In March 1995, an IME in the field of psychiatry, reviewed the 
veteran's claims folder.  The IME reviewed the veterans 
service medical records and concluded that there was no 
documentation whatsoever of drug abuse during his period of 
service.  The IME also reviewed periodical articles submitted 
by the appellant regarding veterans and drug use in the 
military.  The IME noted that those articles addressed drug 
problems in the military in general and were not specific in 
regard to the veteran.  The IME also reviewed lay evidence 
suggesting that drugs were supplied to the soldiers in Vietnam 
to help them fight better, however, the IME again pointed out 
that there was no evidence documenting such use by the 
veteran.  The IME reviewed the post-service records.  He noted 
that the veteran suffered from severe drug abuse after 
service.  He further noted that the veterans drug abuse was 
directly linked to his death from AIDS.  He also noted that 
the veteran suffered from PTSD as shown by the medical records 
in the claims file.  However, the IME concluded that the 
veterans service-connected PTSD did not have an effect upon 
his drug abuse.  Specifically, the IME indicated that studies 
had shown that individuals who abused drugs or alcohol were at 
an increased risk to develop PTSD.  However, studies did not 
show the opposite: that individuals with PTSD were at an 
increased risk to abuse alcohol and drugs.  In conclusion, the 
IME stated that he found no relationship between the drug 
abuse and the PTSD and therefore no relationship between the 
PTSD and the veterans death from AIDS.  The IME noted that 
although the two disorders interacted with each other, the 
PTSD did not cause the drug abuse problems which led to the 
veterans death.  



A grant of service connection for the cause of the veteran's 
death is appropriate when a disability incurred in or 
aggravated by service or proximately due to or the result of 
service-connected disability caused or contributed 
substantially or materially to death.  38 U.S.C.A. §§ 1110, 
1310 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.310(a), 3.312 
(1994).  The service-connected disability will be considered 
as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312 (b) (1994).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312 (c)(1) (1994).  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
affecting a major organ, would not be held to have 
contributed to death primarily due to an unrelated 
disability.  38 C.F.R. § 3.312 (c)(2) (1994).  Service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health, 
rendering the veteran materially less capable of resisting 
the effects of the other diseases primarily causing death.  
Where the service-connected condition affects the vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C.F.R. § 3.312 (c)(3) (1994).

The Board will first consider whether there is a basis for a 
grant of service connection for the cause of the veteran's 
death on a direct basis.  The cause of the veteran's death on 
July [redacted] 1989, as listed on the death certificate, was 
cryptococcal meningitis due to AIDS, with no significant 
conditions contributing to death.  Since 

the medical records have indicated that the veteran contracted 
the AIDS virus through intravenous drug use, the Board will 
consider whether service connection is warranted for 
cryptococcal meningitis, AIDS, and/or drug abuse.  

The Board notes that the law in effect under 38 
U.S.C.A. § 1110 relating to claims filed prior to November 1, 
1990 is more favorable in the appellants claim than the 
current law.  Specifically, under 38 U.S.C.A. § 1110, the law 
stated that service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service not the result of the veterans willful 
misconduct.  Current VA law states that service connection may 
not be granted for disability which is the result of the 
veterans own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. § 1110 (West 1991).  Thus, the law in effect under 
38 U.S.C.A. § 1110 relating to claims filed prior to November 
1, 1990 did not specifically exclude drug use as willful 
misconduct.  However, VA regulations provide further guidance 
in that regard.  Under 38 C.F.R. § 3.301(c)(2), the regulation 
states that the isolated and infrequent use of drugs by itself 
will not be considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Where drugs 
are used to enjoy or experience their effects and the effects 
result proximately and immediately in disability or death, 
such disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of drugs 
will not be considered of willful misconduct origin.  
Similarly, where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto results from a 
service-connected disability, it will not be considered of 
misconduct origin.  38 C.F.R. § 3.301(c)(3) (1994).  

Therefore, if the evidence showed that the veteran developed 
AIDS due to the chronic use of drugs and infections coinciding 
with the injection of drugs during service, secondary service 
connection may be granted.  However, in this case, as set 

forth below, the evidence did not show that the veteran used 
drugs during service, thus, the provisions of 38 C.F.R. § 
3.301 are inapplicable in this case and a determination 
regarding willful misconduct is not in order.  

As noted, service medical records were negative for any 
complaints, findings, treatment, or diagnoses of cryptococcal 
meningitis, AIDS, and/or drug abuse during service.  The 
medical evidence of record establishes that both cryptococcal 
meningitis and AIDS were not present in service or for many 
years thereafter.

Although the appellant and the lay statements assert that the 
veteran developed a drug problem in service, the medical 
records to include admissions made by the veteran contradict 
those assertions.  The service medical records did not show 
that the veteran used drugs during service although they noted 
complaints and treatment of other problems during the 
veterans period of active duty.  Likewise, the service 
medical records showed that the Article 15 proceedings arose 
out of an incident unrelated to drug use.  The post-service 
medical records did not show that the veteran abused drugs, by 
his own admission, until several years after discharge.  The 
Board finds that the service and post-service medical records 
which included statements made by the veteran himself are 
probative evidence in this case.  These records document 
medical treatment contemporaneous with the time that the 
appellant asserts that the veteran was abusing drugs.  
However, although those records documented treatment for other 
problems, there is no indication whatsoever that the veteran 
had a drug addiction at that time.  He did not report such a 
problem nor was such a problem noted by the examiners who 
treated him.  Moreover, the notations in the medical evidence 
of statements made by the veteran post-service regarding his 
drug use do not corroborate the appellants assertions.  Since 
the assertions by the appellant and the lay individuals are 
unsupported by the record, the Board finds that those 
allegations are not probative.  Thus, the Board finds that 
there is no probative evidence that the veteran had a drug 
addiction during service or for several years thereafter.


Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1994).  As noted, 
the appellant alternatively contends that the veteran 
developed a drug addiction secondary to his service-connected 
PTSD.  Although the Board has also considered this 
contention, the Board finds that it is not supported by the 
medical evidence of record.  In particular, the IME, who is a 
specialist in psychiatry, specifically considered whether the 
veterans PTSD had any effect upon the veterans post-service 
drug addiction.  The IME concluded that he found no 
relationship between the veterans drug abuse and the PTSD.  
He noted that although individuals who are substance abusers 
are at an increased risk for developing PTSD, the opposite is 
not true.  

The Board finds that the IMEs opinion is probative since he 
is a specialist in his field and since he had an opportunity 
to review the veterans complete medical history prior to 
rendering his opinion.  Conversely, the Board notes that the 
appellant has not been shown to be capable of  making medical 
conclusions, thus, her statements regarding medical causation 
are not probative.  Espiritu v. Derwinski, 2 Vet.App. 492, 
495 (1992).  

The Board notes that there is only one medical opinion 
considered in this case which is the opinion of the IME.  
That opinion indicates that although the veterans PTSD and 
drug abuse may have interacted with each other, there was no 
strong evidence that the PTSD caused the drug abuse.  As 
noted, he also stated that there was no relationship between 
the two disorders.  There is no other medical opinion of 
record or medical evidence of record which contradicts the 
IMEs opinion or raises any other basis for secondary service 
connection.  As such, the Board finds that further analysis 
pursuant to Allen v. Brown, 7 Vet.App. 439 (1995), is not 
warranted.  Therefore, the Board finds that the veterans 
drug abuse did not develop secondary to his service-connected 
PTSD.  


Accordingly, the Board concludes that drug abuse, cryptococcal 
meningitis and/or AIDS were not incurred in or aggravated 
during active service nor were they proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
1310 (West 1991); 38 C.F.R. §§ 3.310(a), 3.303, 3.304 (1994).  

Although there is no basis for a direct grant of service 
connection for the cause of the veterans death, if the 
evidence establishes that the veteran's service-connected 
disabilities contributed substantially or materially to the 
cause of death, service connection will be granted for the 
cause of the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1994).

At the outset, the Board notes that the appellant has not 
asserted that the veterans service-connected malaria which 
had been asymptomatic and rated as non-compensable for many 
years preceding his death played any role in his death.  The 
Board observes that there is no medical evidence of record 
which establishes any relationship whatsoever between the 
veterans death from cryptococcal meningitis due to AIDS and 
malaria.  Thus, the Board concludes that the veterans 
service-connected malaria did not contribute substantially or 
materially to the cause of death.  38 C.F.R. § 3.312(c)(2) 
(1994).

Rather, it is the appellants contention that the veterans 
service-connected PTSD caused or contributed substantially or 
materially to cause the veterans death since the PTSD caused 
the drug abuse through which the veteran became infected with 
AIDS.

As set forth above, the medical evidence of record revealed 
that the veteran died of cryptococcal meningitis due to AIDS 
and that he contracted the AIDS virus through the use of 
infected needles during intravenous drug use.  There is no 
medical evidence of record showing that PTSD on its own caused 
AIDS, rather, the medical 


evidence showed that AIDS was a result of infection caused by 
the veterans intravenous drug use.  

The question to be resolved is whether the veterans service-
connected PTSD caused or contributed substantially or 
materially to cause the veterans death.  However, as 
previously noted, the medical evidence of record, in 
particular, the IME opinion, established that the veterans 
PTSD had no relationship to the veterans drug 

addiction, that the PTSD did not cause his drug addiction, and 
that there was no relationship between the veterans PTSD and 
his death from AIDS.  Since the PTSD on its own did not cause 
AIDS and since the PTSD and the drug abuse are unrelated, the 
Board must conclude that the veterans service-connected PTSD 
did not cause or contribute substantially or materially to 
cause the veterans death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1994).

Accordingly, the Board concludes that the veteran developed a 
drug addiction, cryptococcal meningitis, and AIDS after his 
discharge from service and unrelated to any disease or injury 
in service.  Because disabilities resulting from disease or 
injury in service did not cause the veteran's death or 
contribute to his death, the claim for service connection for 
the cause of the veterans death must be denied.  







	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.  



			
             EUGENE A. ONEILL                                      
E.M. KRENZER
  Member, Board of Veterans Appeals         Member, Board of 
Veterans Appeals

		
G.H. SHUFELT
Member, Board of Veterans Appeals

			
            STEPHEN L. WILKINS                           
BARBARA B. COPELAND
   Member, Board of Veterans Appeals        Member, Board of 
Veterans Appeals

		
F. JUDGE FLOWERS
Member, Board of Veterans Appeals




DISSENT

The undersigned respectfully dissents from the decision of my 
colleagues in the majority who found that this case was well-
grounded and denied the appellants claim on the merits.  
Based on the applicable law and regulations as well as 
directives set forth by the United States Court of Veterans 
Appeals (Court), I must conclude that this case is not well-
grounded and should be dismissed.  

This case involves a question of whether service connection 
may be granted for a disability incurred secondary to drug 
abuse.  In Gabrielson v. Brown, 7 Vet.App. 36 (1994), the 
United States Court of Appeals (Court) addressed the question 
of whether service connection may be granted for a disability 
incurred secondary to alcohol abuse and discussed the law and 
regulations pertaining to alcohol abuse that were in effect 
prior to November 1, 1990, and after November 1, 1990.  
Although the current claim involves a question of whether 
service connection may be granted for a disability incurred 
secondary to drug abuse, it is observed that the regulatory 
standards and the application thereof for alcohol abuse are 
similar to those of drug abuse.  Therefore, the Board finds 
that a review of the Courts findings in Gabrielson is useful 
in conjunction with the appellants current claim.  

The Court in Gabrielson noted that, under 38 U.S.C.A. § 1310 
(West 1991), the surviving spouse of a veteran whose service-
connected disabilities were the principal or contributory 
cause of his death, and whose death occurred after December 
31, 1956, may be eligible for DIC.  See 38 C.F.R. § 3.312(a) 
(1994).  For the purpose of determining dependency and 
indemnity compensation (DIC) eligibility under 38 U.S.C.A. § 
1310 (West 1991), whether a disability is service connected 
is established by applying chapter 11 of title 38 of the 
United States Code, which provides, inter alia, that "no 
compensation shall be paid if the disability is a result of 
the veteran's own willful misconduct . . . ."  38 U.S.C.A. 
§ 1110 (West 1991); see also 38 U.S.C.A. § 1310(a) (requiring 
that service connection be established under chapter 11 for 
DIC purposes); 38 U.S.C.A. § 105(a) (West 1991) (describing 
line of duty and willful misconduct); 38 C.F.R. § 3.301(a) 
(1994) ("Direct service connection may be granted only when 
the cause of death was incurred or aggravated in the line of 
duty, and not the result of the veteran's own willful 
misconduct.").  A service-connected disability is the 
principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b) (1994).  A contributory cause 
of death must be 

causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1994).

Drug abuse is deemed by statute to be the result of willful 
misconduct and cannot itself be service connected.  See 
38 U.S.C.A. §§ 105(a), 1110.  However, prior to November 
1990, disabilities secondary to drug abuse were not covered 
by the willful misconduct bar.  The VA regulation, 38 C.F.R. 
§ 3.301(c)(3), in effect at that time stated that the 
isolated and frequent use of drugs by itself will not be 
considered willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
persons willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  

The Court in Gabrielson noted that it was for the express 
purpose of precluding payment of compensation for certain 
secondary effects arising from willful misconduct, that 38 
U.S.C.A. § 1110 was amended by the Omnibus Budget and 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388-1, 1388-351 (1990) (OBRA).  See H.R. CONF. REP. 
NO. 964, 101st Cong., 2d Sess. 997 (1990), reprinted in 1990 
U.S.C.C.A.N. 2374, 2702.  As amended, 38 U.S.C.A. § 1110 now 
provides that "no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs."  However, the 
statutory amendment applied only to claims filed after 
October 31, 1990.  See OBRA, § 8052(b).  Gabrielson at 41.

In Gabrielson, the appellant filed a claim for DIC asserting 
that her husband died of cirrhosis of the liver secondary to 
alcoholism.  The claim for benefits was filed prior 

to November 1, 1990.  The Court in Gabrielson found that if 
there was a factual predicate for a diagnosis of alcoholism 
during the veterans military service, the correct legal 
standard should apply.  That is, the appellants claim should 
have been considered under the more favorable law and 
regulation in effect prior to November 1, 1990, as set forth 
above.  Similarly, the Board finds that in the current claim, 
which was also filed prior to November 1, 1990, if there is a 
factual predicate for a diagnosis of drug abuse during the 
veterans military service, then the law and regulations 
governing willful misconduct that were in effect prior to 
November 1, 1990, are for application.

Pertinent law and regulations provide that disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1994).  Service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health, 
rendering the veteran materially less capable of resisting 
the effects of the other diseases primarily causing death.  
Where the service-connected condition affects the vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C.F.R. § 3.312 (c)(3) (1994).

In a claim for service connection for the cause of the 
veteran's death, the appellant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that her claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  The Court has also stated 
that a claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet.App. 
609 (1992).  

In a recent decision, the Court, in Caluza v. Brown, 7 
Vet.App. 498 (1995), outlined a three prong test which 
established whether a claim for service connection is well-
grounded.  The Court stated that in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  In 
addition, the Court has also stated that when it is contended 
that a service-connected disability caused a new disability, 
competent medical evidence of a causal relationship between 
the two disabilities must be submitted to establish a well-
grounded claim.  Jones (Wayne L.) v. Brown, 7 Vet.App. 134 
(1994). 

In this case, the appellant asserts that the veterans death 
was a direct result of his drug abuse in service since he 
allegedly developed a drug addiction during service which led 
to his use of intravenous drugs which eventually resulted in 
infection with the immuno-deficiency virus (HIV) which caused 
acquired immuno-deficiency syndrome (AIDS).  Alternatively, 
the appellant asserts that the veteran developed a drug 
addiction secondary to his service-connected post-traumatic 
stress disorder (PTSD) since he self-medicated his PTSD with 
drugs which led to his use of intravenous drugs which 
eventually resulted in HIV infection.  In support of her 
claim, the appellant submitted her own assertions as well as 
several lay statements of the veterans mother, his sister, 
and of a family friend.  It is significant to note that the 
appellant and the three aforementioned individuals who 
submitted the lay statements have not been shown to be 
capable of  making medical conclusions, thus, although they 
may indicate their observations regarding the veterans 
behavior, their statements are not probative as to medical 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  It is also important to note that none of the 
individuals who submitted statements served with the veteran 
during his period of active duty.  

The medical evidence shows that veteran contracted AIDS due 
to needles which the veteran used for taking drugs 
intravenously and subsequently developed cryptococcal 
meningitis due to AIDS.  Thus, the questions to be considered 
are whether the veterans drug abuse warrants service 
connection on a direct or secondary basis and/or whether the 
veterans service-connected disabilities caused or 
contributed substantially or materially to death.  Upon a 
review of all of the evidence of record in consideration of 
whether the veterans drug abuse warrants service connection, 
I find that that service connection is not warranted on a 
direct basis as the second and third prongs of the Caluza 
test are not satisfied and that service connection is not 
warranted on a secondary basis as there is no medical 
evidence of record that drug abuse was secondary to the PTSD 
in any way.

Although the appellant and the lay individuals assert that 
the veteran developed a drug abuse problem during service, it 
is important to note that none of the individuals who 
submitted statements served with the veteran or actually 
witnessed the veteran abusing drugs during service.  The lay 
individuals indicated that the veteran confessed to using 
drugs in service when he was on his deathbed.  The service 
medical records are negative for treatment for drug problems 
nor did the veteran report such problems during service.  
Following service, although he sought medical treatment from 
VA facilities, the veteran did not report any problems with 
drug abuse.  In fact, there are medical reports which show 
that the veteran gave a history that his drug abuse commenced 
approximately three years after service.  Therefore, although 
lay evidence was submitted to show that the veteran told the 
persons that he had a drug problem in service, those 
statements were directly contradicted by the other evidence 
of record.

In this regard, it is noted that when a medical opinion 
relies at least partially on the veteran's rendition of his 
medical history, the Board is not bound to accept the medical 
conclusions as they have no greater probative value than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet.App. 
229, 233 (1993).  Further, medical opinions have little 
probative value when they rely upon the veterans recitation 
of 

his personal history which is unsupported by contemporaneous 
evidence.  Godfrey v. Brown, No. 94-169 (U.S. Vet. App. Aug. 
9, 1995).  It stands to reason that if the veterans 
recitation of facts to physicians does not have to be 
accepted when they form the basis of a diagnosis, then the 
veterans alleged recitation of drug abuse to his wife and 
lay persons does not have to be accepted.  Therefore, the 
appellants and lay evidence of the veterans drug abuse in 
service has no probative value.  

Thus, the second prong of Caluza is not satisfied as there is 
no evidence that the veteran abused drugs during service.  
Moreover, the third prong of Caluza is not satisfied as there 
is no medical evidence of record establishing a nexus between 
any event in service and the veterans drug abuse after 
service.

In regard to the appellants assertion that service 
connection for drug abuse is warranted on a secondary basis 
as the veteran developed an addiction to drugs secondary to 
his service-connected PTSD, I must find that there is no 
competent medical evidence of record supporting that 
assertion.  The IME opinion of record directly addressed that 
point.  The IME concluded that there was no causal 
relationship between the veterans PTSD and his drug abuse.  
Therefore, the appellants claim regarding secondary service 
connection is not well-grounded as competent medical evidence 
of a causal relationship between the veterans service-
connected PTSD and his drug abuse was not submitted.  Jones. 

Upon a further review of all of the evidence of record, I 
also find that there is no medical evidence showing that the 
veterans service-connected PTSD and/or malaria caused or 
contributed substantially or materially to the veterans 
death.  There is no medical evidence that malaria played any 
role in the veterans death nor did the appellant assert that 
it played any role in the veterans death.  Thus, the 
appellant does not meet the burden imposed by 38 U.S.C.A. 
§ 5107(a) (West 1991).  


In regard to the remand of May 1991, I find that the 
appellant's claim is not well grounded and the Board 
committed error in remanding the claim to the RO for further 
development and a disposition on the merits.  I have 
considered whether the appellant would be prejudiced by this 
error.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  If an 
appellant attempted to reopen a claim after a final Board 
decision, a burden is placed on an appellant to submit "new 
and material" evidence pursuant to 38 U.S.C.A. § 5108 (West 
1991).  Review of such a claim would be limited to evidence 
added to the record subsequent to the previous final 
disallowance of the claim.  However, a decision that a claim 
was not well grounded is not a final denial or disallowance 
of a claim.  Glynn v. Brown, 6 Vet.App. 523 (1994); see also 
Grottveit v. Brown, 5 Vet.App 91 (1993).  If the appellant 
files a claim for service connection for the cause of the 
veterans death in the future, the claim will be reviewed on 
a de novo basis.  The appellant would not have to submit new 
and material evidence, and the entire record would be 
reviewed to determine the merits of the claim.  Therefore, 
the appellant is prejudiced by the majoritys actions in the 
instant case.

Thus, I must dissent from the majority in this case who 
determined that the appellants claim was well-grounded.  

In light of the foregoing, I make the following findings of 
fact:

1.  The cause of the veteran's death on July [redacted] 1989, as 
listed on the death certificate, was cryptococcal meningitis 
due to AIDS, with no significant conditions contributing to 
death.  The veteran was 41 years of age at the time of death.  

2.  At the time of death, the veteran was service connected 
for PTSD, rated as 100 percent disabling, and for malaria 
which was assigned a non-compensable rating.

3.  The appellant has not submitted any competent medical 
evidence, nor is there any in the claims folder that supports 
her allegation that the veteran's death was related to 
service, that drug abuse was proximately due to or the result 
of his PTSD or that drug abuse began in service.

I make the following conclusion of law:

The appellant's claim is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



		
	
	E. M. KRENZER (DISSENTING)
Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991), a decision of the Board of Veterans' Appeals granting 
less than the complete benefit, or benefits, sought on appeal 
is appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402 
(1988).  The date which appears on the face of this decision 
constitutes the date of mailing and the copy of this decision 
which you have received is your notice of the action taken on 
your appeal by the Board of Veterans' Appeals.



- 2 -


